Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 1 of 27




                EXHIBIT B
Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 2 of 27




                      Personal Schedule
                           of Fees

                                      Effective August 12, 2016




                                             bankofamerica.com
                                                Applies in all states.


             Bank of America, N.A. Member FDIC. ©2016 Bank of America Corporation.
             91-11-3000B 08/2016
             00-14-9299                                                              29900
                                                         Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 3 of 27

Table of Contents                                                                                                 Overview

Overview......................................................................................................1   This schedule lists account fees and also explains how you can avoid some account
                                                                                                                  fees. Please review the account description for details about your account. Other
                                                                                                                  account fees that can apply to your account are listed in the account descriptions and
Personal Checking Accounts .........................................................................2             in the Other Account Fees and Services section.
Personal Savings Accounts ...........................................................................5            Your account and deposit relationship with us are governed by this schedule of fees
                                                                                                                  and the Deposit Agreement and Disclosures. Please read both agreements carefully.
Personal CD/IRA Accounts ............................................................................7            These agreements are part of the binding contract between you and us for your account
                                                                                                                  and deposit relationship. You can also find these agreements at bankofamerica.com.
Other Account Fees and Services ..................................................................9
                                                                                                                  When you open a deposit account, it is located at a financial center and generally
Frequently Asked Questions About Accounts ................................................15                      remains at that location until it is closed. If your address is in a state where we do not
                                                                                                                  have a financial center at the time, we may open the account at a financial center in
                                                                                                                  Virginia. If state taxes apply to an account or service, taxes are in addition to the fee
Keep the Change® Savings Service .............................................................16                  amount listed.
Preferred Rewards ......................................................................................16        We may change the accounts and services described in this schedule at any time.
                                                                                                                  We may add new terms and conditions. We may delete or amend existing terms and
                                                                                                                  conditions. We may also add new accounts or services and convert or discontinue
                                                                                                                  existing accounts or services at any time.

                                                                                                                  You can get information about interest rates and fees for services not covered in this
                                                                                                                  schedule by visiting a financial center or calling us at the number on your statement.


                                                                                                                  Optional Services
                                                                                                                  The following optional services are generally available with our checking and savings
                                                                                                                  accounts:
                                                                                                                    • Debit card (Photo Security® feature available) or ATM card
                                                                                                                    • Online Banking service
                                                                                                                    • Online and Mobile Bill Pay service
                                                                                                                    • Email and Text Alerts
Investment products are provided by Merrill Lynch, Pierce, Fenner & Smith Incorporated and:                         • Direct deposits
       Are Not FDIC Insured               Are Not Bank Guaranteed                    May Lose Value                 • Keep the Change® Savings Service
Merrill Lynch, Pierce, Fenner & Smith Incorporated is a registered broker-dealer, Member SIPC,                      • Affinity Banking
and a wholly owned subsidiary of Bank of America Corporation.                                                       • Preferred Rewards
Merrill Edge is available through Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S),                      • Overdraft Protection Service from another linked account
and consists of the Merrill Edge Advisory Center™ (investment guidance) and self-directed online
investing.                                                                                                          • Automatic transfers from checking to savings
Merrill Edge® and Merrill Lynch® are registered trademarks of Bank of America.
                                                                                                                  These optional services can help you manage your account. To learn more about them,
                                                                                                                  please review the agreement for that service. You can also review information on
                                                                                                                  bankofamerica.com or speak to a financial center associate.


                                                                                                                                                                                                      Page 1
                                                                                                                                                                                                    08/2016
                                                  Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 4 of 27
Personal Checking Accounts
Account                              Monthly Maintenance Fee for Checking                            Other Important Account Information
                                     Account and How to Avoid It

Bank of America Core                 Monthly maintenance fee for Bank of America Core                Student waiver. When this account is owned either individually or jointly by a student,
Checking®                            Checking - $12.00                                               upon your request we waive the monthly maintenance fee for each statement cycle during
                                                                                                     which the student meets both of the following requirements:
• Use direct deposit                 To avoid the monthly maintenance fee, meet one of the           • The student is enrolled in a high school or a college, university or vocational program,
• Non-interest bearing account       following requirements during each statement cycle:               and
• Minimum to open - $25.00            • Have at least one qualifying direct deposit of $250 or       • The student is under 23 years old.
                                        more made to your account each statement cycle.              College, university and vocation students may be required to show proof of enrollment. This
                                        Or                                                           student waiver does not apply when the student turns 23, ceases to be an owner of the
                                      • Maintain an average daily balance of $1,500 or more in       account, or is no longer enrolled in school.
                                        your account.                                                For information about direct deposits, see page 15.
                                        Or                                                           To calculate the average daily balance for a statement cycle – we take the balance that we
                                      • Enroll in the Preferred Rewards program and qualify for      determine is in the account for each day in the statement cycle, add those balances together,
                                        the Gold, Platinum or Platinum Honors tier (first 4          and then divide that sum by the number of days in the statement cycle.
                                        checking accounts).                                          Effective for statement cycles that start on or after October 8, 2016, the minimum daily
                                     Effective for statement cycles that start on or after October   balance will be used to determine if the monthly maintenance fee will be waived. The
                                     8, 2016, maintain a minimum daily balance of $1,500 or          minimum daily balance is the lowest balance that we determine is in the account during
                                     more in your account to avoid the monthly maintenance           a statement cycle. This means you will need to ensure your account does not fall below
                                     fee.                                                            $1,500 during your statement cycle.



Regular Checking                     Monthly maintenance fee for Regular Checking - $14.00           Linking accounts. You must tell us what accounts you want us to link to your checking
• Link other accounts to help                                                                        account. You can do so by visiting a financial center or calling us at the number on your
  meet a required balance            To avoid the monthly maintenance fee, meet one of the           statement. We do not automatically link other accounts for pricing. Please review “What does
• Non-interest bearing account       following requirements during each statement cycle:             it mean to link accounts?” on page 15.
• Minimum to open - $100.00           • Minimum daily balance in checking— $1,500 or more
                                        Or
                                      • Minimum daily balance in linked Regular
                                        Savings— $2,000 or more
                                        Or
                                      • Minimum daily balance in linked money market
                                        savings — $5,000 or more
                                        Or
                                      • Average daily balance in checking with linked savings, CD
                                        and IRA accounts — $5,000 or more
                                        Or
                                      • Enroll in the Preferred Rewards program and qualify for
                                        the Gold, Platinum or Platinum Honors tier (first 4
                                        checking accounts).

Please also review Other Account Fees and Services on pages 9-14, Frequently Asked Questions About
Accounts on page 15 and the Deposit Agreement and Disclosures.                                                                                                                               Page 2
                                                                                                                                                                                           08/2016
                                                  Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 5 of 27
Personal Checking Accounts (cont.)
Account                              Monthly Maintenance Fee for Checking                              Other Important Account Information
                                     Account and How to Avoid It

Bank of America Interest             Monthly maintenance fee for Bank of America Interest              You can also get the following services with this account:
Checking®                            Checking - $25.00                                                     • Three additional Bank of America Interest Checking accounts and four savings accounts
• Interest bearing account                                                                                   with no monthly maintenance fee when you link them to your primary Interest Checking
                                     To avoid the monthly maintenance fee, maintain a                        account.
• Variable, tiered interest rates    combined balance of $10,000 or more during each
                                                                                                           • Free standard checks or discounts on certain styles.
• Minimum to open - $100.00          statement cycle.
                                                                                                           • No transfer fee for Overdraft Protection transfers from your linked Bank of America
                                     For each statement cycle, we add the following balances                 savings, line of credit or secondary checking account. (Other line of credit fees may
                                     together to determine your combined balance:                            apply.)
                                        • The average daily balance in your Interest Checking              • No fee for incoming domestic wire transfers, cashier’s checks, stop payments, and more.
                                          account and in each checking, savings and money              Additional accounts. For accounts linked to your Interest Checking account, we waive the
                                          market savings account that is linked to your Interest       monthly maintenance fee on the first three linked Interest Checking accounts and on the
                                          Checking account. We determine the average daily             first four linked savings accounts of any type (regular and money market savings accounts).
                                          balance in a linked account by using the beginning           The minimum amount you need to open each additional account, and other terms and
                                          balance in the linked account for each day of the Interest   fees, apply to each linked account. While you can also have us link more accounts, this
                                          Checking statement cycle.                                    waiver of the monthly maintenance fee does not apply to them. Transaction limits apply to
                                          And                                                          savings accounts. See “What are the transaction limitations on my savings account?” in the
                                        • The current balance, as of the end of your Interest          Frequently Asked Questions About Accounts section on page 16.
                                          Checking statement cycle, in each CD and IRA that is         Linking accounts. You must tell us what accounts you want us to link to your Interest
                                          linked to your Interest Checking account.                    Checking account. You can do so by visiting a financial center or calling us at the number on
                                          And                                                          your statement. We do not automatically link other accounts for pricing. Certain restrictions
                                        • The current balance, as of two business days before          apply. Please review “What does it mean to link accounts?” on page 15.
                                          the end of your Interest Checking statement cycle, in
                                          each eligible Merrill Edge and Merrill Lynch investment
                                          account that is linked to your Interest Checking account.
                                          Or
                                        • Enroll in the Preferred Rewards program and qualify
                                          for the Gold, Platinum or Platinum Honors tier (first 4
                                          checking accounts).




Please also review Other Account Fees and Services on pages 9-14, Frequently Asked Questions About
Accounts on page 15 and the Deposit Agreement and Disclosures.                                                                                                                                  Page 3
                                                                                                                                                                                              08/2016
                                                  Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 6 of 27
Personal Checking Accounts (cont.)
Account                              Monthly Maintenance Fee for Checking                            Other Important Account Information
                                     Account and How to Avoid It

Bank of America                      Monthly maintenance fee for Bank of America Advantage           You can also get the following services with your Bank of America Advantage with Tiered
Advantage® with Tiered               with Tiered Interest Checking - $25.00                          Interest Checking account:
Interest Checking                                                                                       • Second Advantage with Tiered Interest Checking account and up to 4 savings accounts
                                     To avoid the monthly maintenance fee, meet one of the                with no monthly maintenance fee.
• An account with premium            following requirements during each statement cycle:
  services for customers who                                                                            • Free checks or discount on certain styles.
  want to expand their total          • Average daily balance in checking or a linked Regular           • No transfer fee for Overdraft Protection transfers from your linked Bank of America
  relationship status                   Savings account — $5,000 or more                                  savings, line of credit or secondary checking account. (Other line of credit fees may
• Interest bearing account              Or                                                                apply.)
• Variable interest rate              • Average daily combined balance in checking with linked          • No fee for stop payments, cashier’s checks, bond redemptions, incoming domestic wire
                                        savings, money market savings, CD and                             transfers and more.
• Minimum to open - $100.00             IRA accounts — $10,000 or more
                                        Or                                                           Additional accounts. You can get a total of 4 savings accounts (both regular and money
                                                                                                     market savings accounts) with no monthly maintenance fee when you have us link them
                                      • Outstanding balance on a linked installment loan or line     to your Advantage with Tiered Interest Checking account. The minimum amount you need
                                        of credit — $15,000 or more                                  to open each savings account, and other terms and fees, still apply to the linked savings
                                        Or                                                           accounts. For transaction limits, see “What are the transaction limitations on my savings
                                      • A linked Bank of America first mortgage loan that we         account?” in the Frequently Asked Questions About Accounts on page 16.
                                        service — any amount
                                                                                                     Linking accounts. You must tell us what accounts you want us to link to your checking
                                        Or
                                                                                                     account. You can do so by visiting a financial center or calling us at the number on your
                                      • Total combined assets in your eligible Merrill Edge and      statement. We do not automatically link other accounts for pricing. Please review “What does
                                        Merrill Lynch investment accounts that are linked to your    it mean to link accounts?” on page 15.
                                        checking account — $15,000 or more
                                        Or
                                      • Enroll in the Preferred Rewards program and qualify for
                                        the Gold, Platinum or Platinum Honors tier (first 4
                                        checking accounts).




Please also review Other Account Fees and Services on pages 9-14, Frequently Asked Questions About
Accounts on page 15 and the Deposit Agreement and Disclosures.                                                                                                                               Page 4
                                                                                                                                                                                           08/2016
                                                  Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 7 of 27
Personal Savings Accounts

Account                                     Monthly Maintenance Fee for Savings                      Other Important Account Information
                                            Account and How to Avoid It

Regular Savings                             Monthly maintenance fee - $5.00                          • Each monthly statement cycle, you can make a total of six withdrawals and transfers with
                                                                                                       no Withdrawal Limit Fee.
• Basic account to build a savings
                                            To avoid the monthly maintenance fee, meet one of        • If you maintain a minimum daily balance of $2,500 or more in your Regular Savings
  program
                                            the following requirements during each statement           account, you may make additional withdrawals and transfers with no Withdrawal Limit Fee.
• Interest bearing account                  cycle:                                                     Otherwise, the Withdrawal Limit Fee is $10.00 for each withdrawal and transfer during the
• Variable interest rate                     • Maintain a minimum daily balance of $300 or             monthly statement cycle above the six. We charge no more than six Withdrawal Limit Fees
• Minimum amount                               more in your account.                                   per monthly statement cycle. This fee applies to all types of withdrawals and transfers,
  to open - $25.00                             Or                                                      including at ATMs, at financial centers, by telephone, by mail, through Online and Mobile
                                             • Link your account to your Bank of America Interest      Banking, and by any other electronic means.
                                               Checking or Advantage account (first 4 savings        Effective for statement cycles that start on or after October 8, 2016, the minimum daily
                                               accounts).                                            balance required to avoid the Withdrawal Limit Fee will be $20,000 or you must be enrolled
                                               Or                                                    in the Preferred Rewards program.
                                             • Enroll in the Preferred Rewards program and           • Limits apply to some types of withdrawals and transfers from a savings account. See
                                               qualify for the Gold, Platinum or Platinum Honors       “What are the transaction limitations on my savings account?” in the Frequently Asked
                                               tier (first 4 savings accounts).                        Questions About Accounts section below.
                                            To avoid the monthly maintenance fee you may also
                                            make combined monthly automatic transfers of $25
                                            or more from your Bank of America checking account
                                            to your savings account during the immediately
                                            preceding statement cycle.

Minor Savings Accounts                      No monthly maintenance fee                               • After you turn 18, we automatically convert your Minor Savings to a Regular Savings
(Under 18)                                                                                             account.
• Under 18 years old, beginning a                                                                    • Parents can make automatic transfers from checking.
  savings program                                                                                    • Each monthly statement cycle, you can make a total of six withdrawals and transfers with
• Interest bearing account                                                                             no Withdrawal Limit Fee.
• Variable interest rate                                                                             • If you maintain a minimum daily balance of $300 or more in your Minor Savings account,
                                                                                                       you may make additional withdrawals and transfers with no Withdrawal Limit Fee.
• Minimum amount                                                                                       Otherwise, the Withdrawal Limit Fee is $1.00 for each withdrawal and transfer during the
  to open - $25.00                                                                                     monthly statement cycle above the six. We charge no more than six Withdrawal Limit Fees
(Use Regular Savings or Rewards                                                                        per monthly statement cycle. This fee applies to all types of withdrawals and transfers,
Money Market Savings for custodial                                                                     including at ATMs, at financial centers, by telephone, by mail, through Online and Mobile
ownership, such as UTMA/UGMA)                                                                          Banking, and by any other electronic means.
                                                                                                     • Limits apply to some types of withdrawals and transfers from a savings account. See
                                                                                                       “What are the transaction limitations on my savings account?” in the Frequently Asked
                                                                                                       Questions About Accounts section below.




Please also review Other Account Fees and Services on pages 9-14, Frequently Asked Questions About
Accounts on page 15 and the Deposit Agreement and Disclosures.                                                                                                                              Page 5
                                                                                                                                                                                          08/2016
                                                  Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 8 of 27
Personal Savings Accounts (cont.)

Account                                     Monthly Maintenance Fee for Savings                      Other Important Account Information
                                            Account and How to Avoid It

Rewards Money Market                        Monthly maintenance fee - $12.00                         • This account is eligible for the interest rate booster feature of the Preferred Rewards
Savings                                                                                                program, which may increase your interest rate based on your Preferred Rewards tier.
                                            To avoid the monthly maintenance fee, meet one of
• Variable interest rate                                                                             • Each monthly statement cycle, you can make a total of six withdrawals and transfers with
                                            the following requirements during each statement
• Potential for Preferred Rewards           cycle:                                                     no Withdrawal Limit Fee.
  interest rate booster feature              • Maintain a minimum daily balance of $2,500 or         • If you maintain a minimum daily balance of $2,500 or more in your Rewards Money
• Minimum amount                               more in your account.                                   Market Savings account, you may make additional withdrawals and transfers with no
  to open - $25.00                             Or                                                      Withdrawal Limit Fee. Otherwise, the Withdrawal Limit Fee is $10.00 for each withdrawal
                                             • Link your account to your Bank of America Interest      and transfer during the monthly statement cycle above the six. We charge no more than
                                               Checking or Advantage account (first 4 savings          six Withdrawal Limit Fees per monthly statement cycle. This fee applies to all types of
                                               accounts).                                              withdrawals and transfers, including at ATMs, at financial centers, by telephone, by mail,
                                               Or                                                      through Online and Mobile Banking, and by any other electronic means.
                                             • Enroll in the Preferred Rewards program and           Effective for statement cycles that start on or after October 8, 2016, the minimum daily
                                               qualify for the Gold, Platinum or Platinum Honors     balance required to avoid the Withdrawal Limit Fee will be $20,000 or you must be enrolled
                                               tier (first 4 savings accounts).                      in the Preferred Rewards program.
                                                                                                     • Limits apply to some types of withdrawals and transfers from a savings account. See
                                                                                                       “What are the transaction limitations on my savings account?” in the Frequently Asked
                                                                                                       Questions About Accounts section below.




Please also review Other Account Fees and Services on pages 9-14, Frequently Asked Questions About
Accounts on page 15 and the Deposit Agreement and Disclosures.                                                                                                                                 Page 6
                                                                                                                                                                                             08/2016
                                                    Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 9 of 27
Personal CD/IRA Accounts
Account                               Minimum Amount                 Account Features /                      Other Important Account Information
                                      You Need to                    Services
                                      Open Account

Fixed Term CD                         $15,000                        • Interest rate fixed until maturity.   • A penalty is imposed for early withdrawal.
Terms of 7 Days — 27                                                 • No additional deposits until
Days                                                                   maturity.
                                                                     • Automatically renews.

Fixed Term CD                         $1,000                         • Interest rate fixed until maturity.   • A penalty is imposed for early withdrawal.
Terms of 28 Days — 10                                                • No additional deposits until          • For CDs with terms of 30 days or more, we send you a maturity notice prior to renewal.
Years                                                                  maturity.                               Please read it carefully. We may change the type, term or other feature of your CD by
                                                                     • Automatically renews.                   giving you notice. If we make a change, we tell you about the change in the maturity
                                                                                                               notice.

Featured CD/IRA                       See deposit rate sheet         • Interest rate fixed until maturity.   • A penalty is imposed for early withdrawal.
                                      for minimum opening            • No additional deposits until          • For CDs with terms of 30 days or more, we send you a maturity notice prior to renewal.
                                      amount                           maturity.                               Please read it carefully. We may change the type, term or other feature of your CD by
                                                                     • Automatically renews.                   giving you notice. If we make a change, we tell you about the change in the maturity
                                                                     • See deposit rate sheet for              notice.
                                                                       available terms.

Risk Free CD®/IRA                     Risk Free CD: $5,000;          • Interest rate fixed until maturity.   • Early withdrawal: We waive the early withdrawal penalty after the first 6 days of the
                                      IRA: $2,000                    • No additional deposits until            account term (or the first 6 days following any partial withdrawal).
                                                                       maturity.                             • We send you a maturity notice prior to renewal. Please read it carefully. We may change
                                                                     • Automatically renews.                   the type, term or other feature of your CD by giving you notice. If we make a change, we
                                                                     • See deposit rate sheet for              tell you about the change in the maturity notice.
                                                                       available terms.

Fixed Term IRA/CESA                   Fixed Term IRA: $1,000;        • Interest rate fixed until maturity.   • A penalty is imposed for early withdrawal.
Terms of 6 Months — 10                CESA: $500                     • No additional deposits until          • We send you a maturity notice prior to renewal. Please read it carefully. We may change
Years                                                                  maturity.                               the type, term or other feature of your CD by giving you notice. If we make a change, we
                                                                     • Automatically renews.                   tell you about the change in the maturity notice.




Please also review Other Account Fees and Services on pages 9-14 and the Deposit Agreement and
Disclosures. The Deposit Agreement and Disclosures contains information about the early withdrawal
penalty and other terms for CDs. Also, see the Traditional/Roth Individual Retirement Custodial Accounts
and Disclosure Statements and Coverdell Education Savings Custodial Account and Disclosure
Statement for additional IRA and CESA account information.                                                                                                                                           Page 7
                                                                                                                                                                                                   08/2016
                                                   Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 10 of 27
Personal CD/IRA Accounts (cont.)
Account                               Minimum Amount                 Account Features /                    Other Important Account Information
                                      You Need to                    Services
                                      Open Account

Variable Rate IRA/CESA                $100                           • Variable interest rate. Your        • A penalty is imposed for early withdrawal.
Terms of 18 Months —                                                   interest rate and annual            • We send you a maturity notice prior to renewal. Please read it carefully. We may change
23 Months                                                              percentage yield may change. At       the type, term or other feature of your CD by giving you notice. If we make a change, we
                                                                       our discretion, we may change         tell you about the change in the maturity notice.
                                                                       the interest rate and annual
                                                                       percentage yield on your
                                                                       account at any time.
                                                                     • Additional deposits allowed
                                                                       during term.
                                                                     • Automatically renews.
                                                                     • Make saving easier with
                                                                       automatic transfers.


Money Market IRA/                     $100                           • Variable interest rate. Your        • This is a savings account.
CESA                                                                   interest rate and annual            • Pre-authorized transfers and withdrawals are subject to certain limitations. See “What are
                                                                       percentage yield may change. At       the transaction limitations on my savings account?” on page 16. Withdrawals by check,
                                                                       our discretion, we may change         draft or debit card are not allowed.
                                                                       the interest rate and annual
                                                                       percentage yield on your
                                                                       account at any time.
                                                                     • Additional deposits allowed at
                                                                       any time.
                                                                     • Make saving easier with
                                                                       automatic transfers.




Please also review Other Account Fees and Services on pages 9-14 and the Deposit Agreement and
Disclosures. The Deposit Agreement and Disclosures contains information about the early withdrawal
penalty and other terms for CDs. Also, see the Traditional/Roth Individual Retirement Custodial Accounts
and Disclosure Statements and Coverdell Education Savings Custodial Account and Disclosure
Statement for additional IRA and CESA account information.                                                                                                                                          Page 8
                                                                                                                                                                                                  08/2016
                                                  Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 11 of 27
Other Account Fees and Services
Fee Category                 Fee Name/Description             Fee Amount                  Other Important Information About This Fee

ATM Card and                 Replacement ATM or Debit Card    $5.00 per card              • Fee for each requested replacement of a card or other debit access device.
Debit Card Fees              Fee                                                          • The replacement fee does not apply when we replace a card upon its expiration.
                                                                                          • Bank of America Interest Checking and Advantage accounts plus Platinum Privileges and
                                                                                            Preferred Rewards customers qualify for a waiver of this fee.
                             Rush Replacement ATM or Debit    $15.00 per card             • Fee for each requested rush delivery of a card or other debit access device.
                             Card Fee                                                     • The Replacement ATM or Debit Card Fee may also apply and would be in addition to the rush
                                                                                            delivery fee.
                                                                                          • Bank of America Interest Checking and Advantage accounts plus Platinum Privileges and
                                                                                            Preferred Rewards customers qualify for a waiver of this fee.
                             Non-Bank of America Teller       For each transaction, the   • Fee applies when you authorize another financial institution to use your card or card num­
                             Withdrawal Fee                   greater of $5.00 OR 3% of     ber to conduct a transaction (such as a withdrawal, transfer, or payment) and the other
                                                              the dollar amount             financial institution processes the transaction as a cash disbursement.
                                                              of the transaction, up
                                                              to a maximum of $10.00

                             International Transaction Fee    3% of the U.S. dollar       • Fee applies if you use your card to purchase goods or services in a foreign currency or in
                                                              amount of the transaction     U.S. dollars with a foreign merchant (a “Foreign Transaction”). Foreign Transactions include
                                                                                            internet transactions made in the U.S. but with a merchant who processes the transaction
                                                                                            in a foreign country.
                                                                                          • Fee also applies if you use your card to obtain foreign currency from an ATM. Visa® or
                                                                                            MasterCard® converts the transaction into a U.S. dollar amount, and the International
                                                                                            Transaction Fee applies to that converted U.S. dollar amount. ATM fees may also apply to
                                                                                            ATM transactions. See ATM Fees section below.
                                                                                          • See disclosure information that accompanied your card for more information about this fee.




                                                                                                                                                                                    Page 9
Please also review the Deposit Agreement and Disclosures.                                                                                                                         08/2016
                                                  Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 12 of 27
Other Account Fees and Services (cont.)
Fee Category                 Fee Name/Description                Fee Amount                   Other Important Information About This Fee

ATM Fees                     Withdrawals, deposits, transfers,   No ATM fee                   • Deposits and payments may not be available at some ATMs. Transaction fees may apply to
                             payments and balance inquiries                                     some accounts. See account descriptions in this schedule.
Bank of America              at a Bank of America ATM
ATM — an ATM that
prominently displays         Non-Bank of America ATM Fee         $2.50 each                   • When you use a non-Bank of America ATM, you may also be charged a fee by the ATM
the Bank of America          for:                                                               operator or any network used and you may be charged a fee for a balance inquiry even if
name and logo on             Withdrawals, transfers and                                         you do not complete a funds transfer.
the ATM                      balance inquiries at a                                           • The non-Bank of America ATM fees do not apply at some ATMs located outside the United
                             non-Bank of America ATM in                                         States. Call us before you travel internationally for current information about banks
Non-Bank of America          the U.S.                                                           participating in the program.
ATM — an ATM                                                                                  • See the disclosure information that accompanied your card for other fees that may apply.
that does not                Non-Bank of America ATM Fee         $5.00 each                   • Non-Bank of America ATM fees are in addition to other account fees that may apply to the
prominently display          for:                                                               transaction, such as a Withdrawal Limit Fee for savings.
the Bank of America          Withdrawals, transfers and                                       • Preferred Rewards Platinum customers using a Bank of America Debit or ATM card are not
name and logo on             balance inquiries at a                                             charged the non-Bank of America ATM fee for one withdrawal, transfer and balance inquiry
the ATM                      non-Bank of America ATM in a                                       per statement cycle from a non-Bank of America ATM in the U.S., and receive a refund of
                             foreign country                                                    the ATM operator fee for one withdrawal, transfer and balance inquiry per statement cycle
                                                                                                from a non-Bank of America ATM in the U.S.
                                                                                              • Preferred Rewards Platinum Honors customers using a Bank of America Debit or ATM card
                                                                                                are not charged the non-Bank of America ATM fee for withdrawals, transfers and balance
                                                                                                inquiries from non-Bank of America ATMs in the U.S., and receive a refund of the ATM
                                                                                                operator fee for withdrawals, transfers and balance inquiries from non-Bank of America
                                                                                                ATMs in the U.S.

Check Image                  Check Image Service Fee             $3.00 each statement cycle   • Fee to return images of your cancelled checks with your statement. Applies to each
Service                                                                                         statement cycle during which we return one or more images of your checks.
                                                                                              • Our Online Banking service allows you to view and print copies of checks that posted to
                                                                                                your account within the last 12 months.
                                                                                              • Platinum Privileges and Preferred Rewards customers qualify for a waiver of this fee.




                                                                                                                                                                                     Page 10
Please also review the Deposit Agreement and Disclosures.                                                                                                                           08/2016
                                                  Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 13 of 27
Other Account Fees and Services (cont.)
Fee Category                 Fee Name/Description             Fee Amount                         Other Important Information About This Fee

Copies                       Check Copy Fee                   No fee for the first two copies    • Bank of America Interest Checking and Advantage accounts plus Platinum Privileges and
                                                              of each request. After two           Preferred Rewards customers qualify for a waiver of this fee.
                                                              copies, there is a $3.00 fee for   • This fee does not apply to accounts opened in Massachusetts and New Hampshire.
                                                              each copy up to a maximum          • You can avoid the fee by viewing and printing your available checks in Online Banking,
                                                              of $75.00 per request.               instead of ordering the copy from us. For information about what checks are available in
                                                                                                   Online Banking, please review the Activity tab.
                             Deposit Slips and other Credit   No fee for the first two copies    • Bank of America Interest Checking and Advantage accounts plus Platinum Privileges and
                             Items                            of each request. After two           Preferred Rewards customers qualify for a waiver of this fee.
                                                              copies, there is a $3.00 fee for   • This fee does not apply to accounts opened in Massachusetts and New Hampshire.
                                                              each copy up to a maximum of       • You can avoid the fee by viewing and printing your available Deposit Slips and other Credit
                                                              $75.00 per request.                  Items, instead of ordering the copy from us. For information about what Deposit Slips and
                                                                                                   other Credit Items are available in Online Banking, please review the Activity tab.
                             Statement Copy Fee               $5.00 per copy                     • Bank of America Interest Checking and Advantage accounts plus Platinum Privileges and
                                                                                                   Preferred Rewards customers qualify for a waiver of this fee.
                                                                                                 • You can avoid the fee by viewing and printing your available statements in Online Banking,
                                                                                                   instead of ordering the copy from us. For information about what statements are available
                                                                                                   in Online Banking, please review the Statements and Documents tab.
                                                                                                 • This fee does not apply to your monthly statement delivery. It only applies when you request
                                                                                                   copies of your statements.
IRA                          IRA and Coverdell ESA Direct     $50.00 each plan, each             • Fee for transferring funds to another institution.
                             Custodian Transfer Processing    occurrence
                             Fee




                                                                                                                                                                                        Page 11
Please also review the Deposit Agreement and Disclosures.                                                                                                                              08/2016
                                                  Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 14 of 27
Other Account Fees and Services (cont.)
Fee Category                 Fee Name/Description                  Fee Amount                  Other Important Information About This Fee

Overdraft                    Overdraft Protection Transfer Fee -   $12.00 each transfer        • Overdraft Protection transfers are made for the amount required to cover the overdraft and
Protection Service           transfer from a linked                                              the applicable transfer fee. If your savings or secondary checking account does not have
                             Bank of America savings or                                          enough available funds to cover the necessary amount, we may decline to make the
This optional service        secondary checking account                                          transfer.
can help you avoid                                                                             • Bank of America Interest Checking and Advantage accounts plus Platinum Privileges and
declined transactions                                                                            Preferred Rewards customers qualify for a waiver of this fee.
as well as overdraft
and NSF: returned
item fees. To apply for      Overdraft Protection Transfer Fee -   $12.00 each transfer        • Overdraft Protection transfers are advances under the terms of the line of credit agreement
this service, please         transfer from a linked                                              and are made in increments of $100. Advances are subject to interest charges or finance
call the number              Bank of America line of credit                                      charges, as provided in the line of credit agreement. Please see the line of credit
on your account                                                                                  agreement.
statement or talk to                                                                           • Bank of America Interest Checking and Advantage accounts plus Platinum Privileges and
your local financial                                                                             Preferred Rewards customers qualify for a waiver of this fee.
center associate.
                             Overdraft Protection Transfer         See credit card agreement   • Overdraft Protection transfers are considered cash advances and may be subject to
                             Fee - transfer from a linked                                        additional Overdraft Protection cash advance fees. See your credit card agreement for
                             Bank of America credit card                                         applicable rates and fees.




                                                                                                                                                                                      Page 12
Please also review the Deposit Agreement and Disclosures.                                                                                                                            08/2016
                                                  Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 15 of 27
Other Account Fees and Services (cont.)
Fee Category                 Fee Name/Description             Fee Amount                  Other Important Information About This Fee

Overdraft Items              Overdraft Item Fee               $35.00 each item            • When we determine that you do not have enough available funds in your account to cover
(an overdraft                                                                               an item, then we either authorize and pay the item and overdraw your account (an
item)                                                                                       overdraft item), or we decline or return the item unpaid (an NSF: returned item).
                                                                                          • Some common examples of items are a check or other transaction made using your
                                                                                            checking account number, an everyday non-recurring debit card transaction, a recurring
                                                                                            debit card transaction, an ATM withdrawal, an ACH transaction, and an Online or
                                                                                            automatic bill payment. Please see the Deposit Agreement and Disclosures for more
                                                                                            information about items, overdrafts, declined or returned items and for information about
                                                                                            how we process and post items.
                                                                                          • We do not charge you an Overdraft Item fee on an everyday non-recurring debit card
                                                                                            transaction. We also do not charge you an Overdraft Item fee on a ATM transaction unless
                                                                                            you agreed to our overdraft practices for that particular ATM transaction. We do charge you
                                                                                            an Overdraft Item fee each time we authorize and pay any other type of overdraft
                                                                                            transaction. These other types of transactions include checks and other transactions made
                                                                                            using your checking account number, recurring debit card transactions, Online and
NSF: Returned                NSF: Returned Item Fee           $35.00 each item              automatic bill payments, and ACH transactions.
                                                                                          • We do not charge you an NSF: Returned Item fee when we decline an ATM transaction or
Items
                                                                                            debit card transaction. We do charge you an NSF: Returned Item fee each time we decline
(a returned item)                                                                           or return any other type of transaction unpaid. These other types of transactions include
                                                                                            checks and other transactions made using your checking account number, Online and
                                                                                            automatic bill payments, and ACH transactions.
                                                                                          • We charge you Overdraft Item fees and NSF: Returned Item fees for no more than 4 items
                                                                                            each day.
                                                                                          • For information about our Overdraft Protection plans and overdraft practices and overdraft
                                                                                            settings, please see our Deposit Agreement and Disclosures and our What You Need to
                                                                                            Know about Overdrafts and Overdraft Fees notice.

Overdrafts –                 Extended Overdrawn Balance       $35.00 - charged when we    • The Extended Overdrawn Balance Charge applies when we determine that your account
Extended                     Charge                           determine your account is     has been overdrawn for 5 or more consecutive business days. You can avoid this fee by
Overdrawn                                                     overdrawn for 5 or more       depositing enough available funds in your account to cover your overdraft plus any fees we
Balance                                                       consecutive business days     assessed within the first 5 consecutive business days that your account is overdrawn.
                                                                                          • For each time that your account is overdrawn 5 or more consecutive business days, we
                                                                                            charge one Extended Overdrawn Balance Charge. We charge the fee after the 5th
                                                                                            consecutive business day. The Extended Overdrawn Balance Charge is in addition to
                                                                                            applicable Overdraft Item Fees and NSF: Returned Item Fees.
                                                                                          • If an everyday non-recurring debit card transaction or an ATM transaction, for which you
                                                                                            did not agree to our overdraft practices, is the transaction that causes your account to
                                                                                            become overdrawn, we do not start the 5-business day period. We do start the 5-business
                                                                                            day period if another type of transaction either causes or increases the overdraft on your
                                                                                            account.




                                                                                                                                                                                 Page 13
Please also review the Deposit Agreement and Disclosures.                                                                                                                       08/2016
                                                  Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 16 of 27
Other Account Fees and Services (cont.)
Fee Category                 Fee Name/Description              Fee Amount                      Other Important Information About This Fee

Miscellaneous                Check and Deposit Ticket Orders   Fee varies                      • Bank of America Interest Checking and Advantage accounts plus Platinum Privileges and
                                                                                                 Preferred Rewards customers receive free standard checks or discounts on certain designs.
                                                                                               • We may change the fees for check and deposit ticket orders at any time. Visit a financial
                                                                                                 center or call us at the number on your statement for current fees.

                             Deposited Item Returned or        $12.00 each domestic item       • We charge this fee each time a check or other item that we either cashed for you or
                             Cashed Item Returned Fee          $15.00 each foreign item          accepted for deposit to your account is returned to us unpaid.
                             (Returned Item Chargeback Fee)

                             Legal Process Fee                 $125.00 each occurrence         • Fee applies to each legal order or process that directs us to freeze, attach or withhold
                                                               (or such other rate as may be     funds or other property, such as an attachment, levy or garnishment.
                                                               set by law)


                             Stop Payment Fee                  $30.00 each request             • Bank of America Interest Checking and Advantage accounts plus Platinum Privileges and
                                                                                                 Preferred Rewards customers qualify for a waiver of this fee.
                                                                                               • There is no charge to place a stop payment on a recurring debit card transaction.

                             Wire Transfers and Drafts,        Fee varies                      • Bank of America Interest Checking and Advantage accounts plus Platinum Privileges and
                             Incoming or Outgoing                                                Preferred Rewards customers qualify for a waiver of our standard wire fee for an incoming
                             (U.S. or International)                                             domestic wire transfer. The standard wire fee for incoming international wire transfers is
                                                                                                 waived for Platinum Privileges and Preferred Rewards (Platinum and Platinum Honors tiers
                                                                                                 only) customers.
                                                                                               • We may change the fees for wire transfers and drafts at any time. Visit a financial center or
                                                                                                 call us at the number on your statement for current fees.
                                                                                               • For an international wire transfer, other financial institutions involved in the wire transfer
                                                                                                 may also charge fees and deduct their fees from the amount of the wire transfer.




                                                                                                                                                                                         Page 14
Please also review the Deposit Agreement and Disclosures.                                                                                                                               08/2016
                                             Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 17 of 27
Frequently Asked Questions About Accounts

This section covers some of the features and services that may apply to your account.     was linked. You must tell us to link the new account. As examples, when you refinance
                                                                                          your mortgage loan, the refinanced loan is a new account. Whenever we change the
What other agreements have terms that apply to my deposit account?                        account number of your checking account, we close the current checking account and
                                                                                          open a new checking account. In both examples, the replacement account is a new
In addition to the terms in this Schedule of Fees, the terms in the Deposit Agreement     account and, if you want us to link it to your checking account for pricing, you need to
and Disclosures, the signature card for your account and the other account opening        tell us to link the new account.
documents govern your account and are part of the binding contract between you and
us for your account. Please read these documents carefully.                               For linked accounts, we may send you a monthly statement that reports account
                                                                                          information for all of your linked accounts instead of separate statements for each
What are paperless statements?                                                            account.
With the paperless statement option, you get your account statement electronically        What Bank of America first mortgage loans can qualify for a waiver of the
through Online Banking and you do not get a paper statement. You can enroll in            monthly maintenance fee on a Bank of America Advantage account?
paperless statements at a financial center or through Online Banking. When you enroll
at a financial center, you’ll need to log into Online Banking from your computer to       We currently service many mortgage loans we make. If we service your Bank of America
confirm your choice.                                                                      first mortgage loan, you can have us link the loan to your Bank of America Advantage
                                                                                          checking account. Sometimes we sell mortgage loan servicing to other companies. If we
What is a direct deposit?                                                                 sell the servicing on your mortgage loan, then the loan is no longer eligible to be used
                                                                                          for this waiver.
A direct deposit is an electronic deposit of funds to a checking or savings account.
For Bank of America Core Checking accounts, qualifying direct deposits are deposits of    What limits apply to linking accounts?
regular monthly income — such as your salary, pension, Social Security benefits — which   Some restrictions apply to what accounts can be linked to a checking account,
are made through the automated clearinghouse (ACH) by your employer or other payer.       including the following. You can generally link savings, money market savings, Individual
Other types of transfers and deposits do not qualify for the waiver of the monthly        Retirement Account (IRA) and CD, and some checking and Merrill Edge or Merrill Lynch
maintenance fee. Examples of non-qualifying transfers and deposits include: teller        investment accounts to your checking account. You may only link an account to one
deposits, wire transfers, non-periodic direct deposits (such as tax refunds or payments   checking account at a time. To link additional accounts to a checking account, at
for the sale of goods or services), Online Banking transfers, telephone transfers, and    least one of the owners of the linked additional account must also be an owner of the
ATM transfers and deposits.                                                               checking account. You may not link personal and business accounts together. You may
                                                                                          link a SafeBalance Banking account to another SafeBalance Banking account for some
What does variable rate mean?                                                             purposes, but not to any other account for pricing.
Funds in an interest bearing checking or savings account earn a variable interest rate.   We may in our discretion place other restrictions on what accounts can be linked.
This means that your interest rate and annual percentage yield may change after the
account is opened. At our discretion, we may change your interest rate and annual         Are the statement cycles for linked accounts the same?
percentage yield at any time.                                                             When you link accounts for pricing, the statement cycles are generally different. If you
                                                                                          use a combined statement for your checking and savings accounts, the statement
What does it mean to link accounts?
                                                                                          cycles for the linked checking and savings accounts are generally the same.
You can link some of your other accounts with us either to your Bank of America
Interest Checking, Regular Checking or to your Advantage checking account for pricing.    What are combined statements?
When you link another account for pricing, you can use the balances in the other          A combined statement is one statement that reports activity for your checking account
account to help you meet the balance required to avoid the monthly maintenance fee        and each deposit account linked to that account, instead of separate statements for
on your checking account. You must tell us what other accounts you want us to link        each account. In most cases we do not automatically send you a combined statement.
to your checking account. An account can only be linked for pricing to one checking       You must generally request a combined statement and tell us to link the accounts you
account at a time. We do not link your other accounts for pricing unless you tell us      want included in the combined statement.
to do so. You may not link a SafeBalance Banking®account to any other account for
pricing.                                                                                  When linked accounts are reported on the combined statement, you understand and
                                                                                          agree that each owner of any linked account can review information about all other
Please see the checking account descriptions in this schedule of fees for information     linked accounts. You should not link accounts that you do not want others to see.
about what accounts can be linked and applicable balance requirements. Some               Please read the information about Combined Statements in the Deposit Agreement and
restrictions apply to what accounts can be linked. See below and the Combined Balance     Disclosures.
Service section in the Deposit Agreement and Disclosures for information.                                                                                              (continued)

When a new account is opened to replace an existing account, we do not automatically
link the new account to your checking account for pricing, even if the existing account                                                                                      Page 15
                                                                                                                                                                            08/2016
                                             Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 18 of 27
What is the transaction date for the savings Withdrawal Limit Fee?
To determine whether a Withdrawal Limit Fee applies to a withdrawal from your savings
                                                                                            Preferred Rewards
account, we count the withdrawal on the date we post it to your account. If you are         You are eligible for the Preferred Rewards program when you (i) have an active, eligible
counting the number of withdrawals you make each monthly statement cycle, please            personal checking account with Bank of America, and (ii) maintain the balance required
note that the date we count the withdrawal may be different than the date you authorize     for one of the balance tiers in any combination of eligible deposit accounts with
or make the withdrawal. This means that we may not count the withdrawal until a later       Bank of America and/or eligible investment balances with Merrill Edge®or Merrill Lynch.
statement cycle.                                                                            Once you are eligible, you can enroll for program benefits. Enrollment is generally
                                                                                            available within three or more business days of eligibility.
What are the transaction limitations on my savings account?                                 The combined balance requirement is calculated based on your average daily balance
There is no limit on the number of deposits you may make to your account. You               maintained for a three calendar month period.
can also make any number of withdrawals and transfers to your account through the
financial center, by mail or at an ATM or ATM with Teller Assist (ATA).                     Your benefits become effective within one month of your enrollment, unless we indicate
                                                                                            otherwise. Some benefits are automatically activated upon the effective date of your
However, federal regulations (applied to all U.S. Banks) and the Deposit Agreement          enrollment and require no action on your part. Some benefits may require you to open a
and Disclosures limit the number of certain types of withdrawals and transfers from a       new account or take other action. Some benefits are available based on balances and
savings account to a total of six each monthly statement cycle (each month for savings      other requirements without the need to enroll. Read carefully the terms of any offer to
accounts with a quarterly statement). This transaction limit applies to the following       understand the action required.
types of withdrawals or transfers: automatic or pre-authorized transfers, telephone
transfers, Online and Mobile Banking transfers or payments, or, if checks or debit cards    Different benefits are available at different balance tiers. The balance tiers are: Gold,
are allowed on the account, check, draft and point of sale transactions.                    for combined balances at and above $20,000; Platinum, for combined balances at and
                                                                                            above $50,000; and Platinum Honors, for combined balances at or above $100,000.
If you exceed these limits on more than an occasional basis, we may convert your
account to another type of account, like a checking account, and your account may no        You will qualify for the next higher balance tier when your three-month average combined
longer earn interest.                                                                       balances exceed the minimum amount for that balance tier. You will qualify for the
Please note that for savings accounts, we charge a Withdrawal Limit Fee for each            benefits of the next higher balance tier starting in the month after the month in which you
withdrawal and transfer of any type in excess of six if the applicable balance              satisfy the combined balance requirement.
requirement is not met. See the information about this fee in the savings account           We will perform an annual review of your qualifying balances in the month following the
section on pages 5 and 6.                                                                   anniversary date of your initial enrollment in the program. The annual review will calculate
                                                                                            your three-month average combined balance as of the end of your anniversary month and
                                                                                            place you in the balance tier for which you meet the qualification requirements. If the
                                                                                            result of the annual review would be to move you to a lower tier, you will have a three-
Keep the Change®Savings Service                                                             month period after your anniversary month in which to restore your qualifying balance
                                                                                            before you are moved to that lower balance tier. If you are moved to a lower balance tier,
When you enroll in our Keep the Change savings service, we round up the amount of           your benefits may be changed to those of the balance tier for which you qualify without
any Bank of America debit card purchase made by you or a joint owner of your checking       further notice. Please note that while you can be moved to a higher balance tier after any
account to the next whole dollar amount, and transfer the amount in excess of the           month in which you satisfy the combined balance requirement for that tier, you will only
purchase price to your savings account.1                                                    be moved to a lower balance tier as a result of the annual review.
We aggregate the round-up from purchases that post to your checking account each            At the annual review, we will also confirm that you still have an active, eligible personal
business day and make a single transfer (the “Keep the Change” transfer) at the end of      checking account with Bank of America. If as a result of the annual review you do not
the business day. If on a business day you do not have sufficient available funds in your   qualify for any balance tier, or you no longer have an eligible checking account, and you
checking account, or if any transaction has overdrawn your checking account, we do not      do not sufficiently restore your balances or open an eligible checking account in the three
round-up purchases posted on that business day and we cancel the Keep the Change            months after your anniversary month, your qualification will discontinue. Your benefits may
transfer for that day.                                                                      then be discontinued immediately without further notice.
If your debit card purchase is subsequently cancelled or reversed, the corresponding        You or we may terminate your enrollment at any time.
Keep the Change transfer will remain in the savings account.1 We may cancel or modify
the Keep the Change service at any time.                                                    Only personal accounts that you own count toward your balance requirements and receive
                                                                                            benefits. Accounts on which you are a signer but not an owner, or accounts included in
1If your savings account enrolled in Keep the Change is converted to a checking             your periodic statement on which you are not an owner, are not eligible. SafeBalance
 account, Keep the Change transfers will continue to be made into that account. Should      Banking®accounts do not count towards the checking account requirement or balance
 you have any questions on the Keep the Change program, please contact your nearest
 financial center.                                                                                                                                                           (continued)

Keep the Change® Patent No. US 8,301,530B2.
                                                                                                                                                                                 Page 16
                                                                                                                                                                                08/2016
                                              Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 19 of 27
requirements for Preferred Rewards, and SafeBalance Banking accounts do not receive          Any other bonus rewards – including, but not limited to, account-opening bonus rewards
the fee waivers and other benefits of the Preferred Rewards program.Enrolling in Preferred   and merchant-based bonus rewards such as those for drug store or travel purchases
Rewards will discontinue your participation in the Platinum Privileges®or Banking            (collectively, “Other Bonus Rewards”) – will not receive the Preferred Rewards Bonus but
Privileges for Wealth Management programs. In some cases, Preferred Rewards benefits         these Other Bonus Rewards will still be added to your total rewards earned. Any returns,
differ from Platinum Privileges and Banking Privileges for Wealth Management benefits, so    credits, or adjustments on an eligible Card may result in both base rewards and the
be sure you understand the effect on your benefits before enrolling.                         Preferred Rewards Bonus (depending on your tier when the return occurs) being deducted
We may change or terminate program benefits at any time, without prior notice.               from your rewards balance.

Employee benefit plans (such as 401(k)) will not count toward the combined balance           Additional Information:
requirement. 529 plans are included only if they appear on your Merrill Lynch or Merrill
                                                                                             Credit Card Rewards are maintained and redeemed according to individual card program
Edge statement, except 529 plans owned in UGMA/UTMA form are not included.
                                                                                             rules. Refer to your Card’s program rules for additional details. Your Card account must
For details on Employee qualification requirements, please visit the Employee Banking &      be open and in good standing to earn and redeem rewards. After enrolling in the Program,
Investments website.                                                                         or if you are already enrolled and open a new Card, it may take up to 45 days for the
Merrill Edge® is available through Merrill Lynch, Pierce, Fenner & Smith Incorporated        Preferred Rewards Bonus to become active on your Cards. If you move to a higher (or
(MLPF&S), and consists of the Merrill Edge Advisory Center™ (investment guidance) and        lower) reward tier, it may take up to five days for the higher (or lower) Preferred Rewards
self-directed online investing.                                                              Bonus to become active on your existing Cards. For enrolled clients who change their card
                                                                                             type, as long as the new Card is an eligible credit card, it may take up to five days for the
Credit Card Rewards Bonus for Preferred Rewards                                              Preferred Rewards Bonus to become active on the new Card. If more than one cardholder
                                                                                             on a Card account (primary and co-applicant) is enrolled in the Program, the account will
Primary cardholders or co-applicants (not authorized users) of eligible Bank of America      receive the Preferred Rewards Bonus level based on the cardholder with the higher tier. If
rewards credit cards (“Card(s)”) who have enrolled in the Preferred Rewards Program          a co-applicant with a higher tier is added to a Card account, it may take up to 45 days for
(“Program”) will receive bonus cash rewards or bonus points (“Preferred Rewards              the higher Preferred Rewards Bonus to become active on that Card.
Bonus”) as a result of their participation in the Program. Preferred Rewards Bonus levels
are: 25% for the Gold tier; 50% for the Platinum tier; and 75% for the Platinum Honors
tier. Some types of credit cards are not eligible for the Preferred Rewards Bonus. Review
the Card Eligibility Guidelines (in the Credit Card Rewards Bonus section)
at bankofamerica.com/preferred-rewards for a complete list of ineligible cards.
How it works:
For those Cards that are eligible, customers can receive their Preferred Rewards Bonus in
one of two ways based on their Program tier and the type of Card:
1) BankAmericard Cash Rewards™ Cards. For BankAmericard Cash Rewards™ Cards—
which offer a 10% customer bonus for redeeming cash rewards into a Bank of America®
checking or savings account or an eligible Merrill Lynch Cash Management Account®            Notice for Maine Deposit Account Customers:
(collectively, “Eligible Accounts”)—the Preferred Rewards Bonus will be applied when you     If you have a dispute with us regarding your deposit account, you may contact us and
redeem into an Eligible Account. For example, if you redeem $100 of cash rewards into        attempt to resolve the problem directly. If you feel we failed to resolve the problem,
an Eligible Account, the Preferred Rewards Bonus (based on the levels described above at     communicate the problem and the resolution you are seeking to:
the time you redeem) will add $25, $50 or $75 to this redemption amount, totaling $125,
                                                                                                                            Bureau of Financial Institutions
$150 or $175. The Preferred Rewards Bonus will replace the 10% customer bonus.
Cash rewards redemptions for a statement credit or check will not receive the Preferred                                          36 State House Station
Rewards Bonus (or the 10% customer bonus).                                                                                      Augusta, ME 04333-0036
                                                                                             To ﬁle a complaint electronically, you may contact the Bureau of Financial Institutions at the
2) All Other Eligible Credit Cards. For all other Cards that are eligible to receive the     following internet address: http://www.state.me.us/pfr/bkg/bkg_consumer.htm
Preferred Rewards Bonus (such as BankAmericard Travel Rewards®and BankAmericard
Rewards®cards), the Preferred Rewards Bonus will be added to the base rewards you            The Bureau of Financial Institutions will acknowledge receipt of your complaint promptly
earn with each purchase. For example, if you earn 100 base rewards, the Preferred            and investigate your claim. You will be informed of the results of the investigation.
Rewards Bonus (based on your tier when the purchase posts to your account) will add          When your complaint involves a federally-chartered ﬁnancial institution, such as
25, 50, or 75 bonus rewards, totaling 125, 150, or 175 rewards. For BankAmericard            Bank of America, the Bureau of Financial Institutions will refer it to the appropriate federal
Travel Rewards Cards, the Preferred Rewards Bonus will replace the 10% customer points       supervisory agency and inform you to whom it has been referred.
bonus.


                                                                                                                                                                                    Page 17
                                                                                                                                                                                   08/2016
Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 20 of 27




                 Personal Schedule
                     of Fees for
               SafeBalance Banking®
                                         Effective May 6, 2016




            The SafeBalance Banking account is a personal deposit account.




                                             bankofamerica.com
                                                Applies in all states.


             Bank of America, N.A. Member FDIC. ©2016 Bank of America Corporation.
             95-11-3200B 05/2016
             00-14-9317                                                              50524
                                                                                             05/2016
                                                        Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 21 of 27

Table of Contents                                                                                                Overview

Overview.....................................................................................................1   The SafeBalance Banking®account is an account you can use to make deposits,
                                                                                                                 withdrawals and pay bills. It is a checkless checking account, since you cannot write
                                                                                                                 paper checks with this account. It is not a traditional checking account. You can make
Information About SafeBalance Banking .......................................................2                   payments with your debit card, through our Online and Mobile Banking Bill Pay service,
                                                                                                                 a wire transfer, or an Automated Clearing House transaction (ACH), and you can make
Other Account Fees and Services .................................................................3               withdrawals through an ATM or financial center.
                                                                                                                 Do not order checks from third parties. If a check is presented for payment, it will not
Other Important Account Information                                                                              be paid even if you have enough money in your account to cover it. You may incur fees
for SafeBalance Banking..............................................................................5           from the merchant or other party you were trying to pay when the check is returned.
                                                                                                                 Your SafeBalance Banking account does not come with overdraft services, which means
Keep the Change® Savings Service ..............................................................6                 we do not authorize or pay a transaction unless we believe that you have enough
                                                                                                                 available funds at the time of the transaction. Please see the “Other Important Account
                                                                                                                 Information” section for more details about overdrafts.
                                                                                                                 Additional terms and limitations of the SafeBalance Banking account are described
                                                                                                                 in this schedule of fees. Please review the account description for details about your
                                                                                                                 account and account fees. Other account fees that can apply to your account are listed
                                                                                                                 in the “Other Account Fees and Services” section.
 The SafeBalance Banking account is an account you can use to make transactions                                  When you open a deposit account, it is located at a financial center and generally
 and pay bills. Since it is not a traditional checking account you cannot write checks                           remains at that location until it is closed. If your address is in a state where we do not
 with this account.                                                                                              have a financial center at the time, we may open the account at a financial center in
                                                                                                                 Virginia. If state taxes apply to an account or service, taxes are in addition to the fee
                                                                                                                 amount listed.
                                                                                                                 We may change the account and services described in this schedule of fees at any
                                                                                                                 time. We may add new terms and conditions. We may delete or amend existing terms
                                                                                                                 and conditions. We may also add new services and convert or discontinue this account
                                                                                                                 or any services at any time.

                                                                                                                 You can get information about accounts, services and fees not covered in this schedule
                                                                                                                 of fees by visiting a financial center or calling us at the number on your statement.
                                                                                                                 Deposit Agreement and Disclosures Amended
                                                                                                                 Your account and deposit relationship with us are governed by this schedule of fees
                                                                                                                 and the Deposit Agreement and Disclosures. Note that since there are no check-writing
                                                                                                                 privileges, references in the Deposit Agreement and Disclosures to the ability to write
                                                                                                                 checks and associated rights and obligations do not apply to the SafeBalance Banking
                                                                                                                 account. All other terms and conditions in the Deposit Agreement and Disclosures
                                                                                                                 that apply to checking accounts apply to the SafeBalance Banking account except as
                                                                                                                 otherwise amended in this schedule of fees. Please read both agreements carefully.
                                                                                                                 These agreements are part of the binding contract between you and us for your account
                                                                                                                 and deposit relationship. You can also find these agreements at bankofamerica.com.
                                                                                                                 References to the Personal Schedule of Fees in the Deposit Agreement and Disclosures
                                                                                                                 and in other documents include this schedule of fees.
                                                                                                                 Other terms and conditions in this schedule of fees amend the Deposit Agreement and
                                                                                                                 Disclosures, including information in the “Other Important Account Information” section.



                                                                                                                                                                                                     Page 1
                                                                                                                                                                                                   05/2016
                                          Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 22 of 27
Information About SafeBalance Banking

 Account                          Monthly            Features Available with                  Features Not Available with Your SafeBalance Banking Account
                                  Maintenance        Your SafeBalance
                                  Fee                Banking Account

 SafeBalance Banking®             $4.95              No Overdraft Item Fees, NSF:          The SafeBalance Banking account is different from a traditional checking account. It has
                                                        Returned Item Fees or Extended        important limitations that you should review. If you want any of the functions or services listed
 Non-interest bearing account
                                  We do not waive       Overdrawn Balance Charge              below, it might not be the right account for you.
 Minimum to open - $25.00
                                  the monthly fee.   Debit card (Photo Security® feature
                                                        available) or ATM card                The following features are not available with your SafeBalance Banking account:

                                                     Online and Mobile Banking Service      Checks. Paper checks written by you or others on the account will not be paid.
                                                                                                 -Do not buy checks from any source, such as checks you see advertised on the internet or
                                                     Online and Mobile Bill Pay Service
                                                                                                   in the newspaper or any other third parties.
                                                     Email and Text Alerts                    -Be careful when providing your account and routing numbers to merchants for a payment
                                                     Keep the Change® Savings Service           since they may process the payment as a check which will be rejected.
                                                                                               Overdraft Protection Service to or from a linked account.
                                                                                               Overdraft services. Your account is set to a “Decline All” transactions overdraft setting. This
                                                                                                 means that if you do not have sufficient available funds in your account to cover an item,
                                                                                                 the item will be returned unpaid. You may be assessed a fee by a merchant if this
                                                                                                 happens. Please see the “Other Important Account Information” section for more details.
                                                                                              Balances do not count towards Platinum Privileges®, Preferred Rewards, Banking Privileges
                                                                                              for Wealth Management, Banking Rewards for Wealth Management or other relationship
                                                                                              pricing programs, and the SafeBalance Banking account does not receive the fee waivers and
                                                                                              other benefits of the Platinum Privileges and Preferred Rewards programs.
                                                                                              Affinity Banking is not available to be added to your SafeBalance Banking account or debit
                                                                                              card.




                                                                                                                                                                                           Page 2
                                                                                                                                                                                         05/2016
                                                   Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 23 of 27
Other Account Fees and Services

 Fee Category                   Fee Name/Description                 Fee Amount                  Other Important Information About This Fee

 ATM Card and                   Replacement ATM or Debit Card Fee    $5.00 per card              Fee for each requested replacement of a card or other debit access device.
 Debit Card Fees                                                                                 The replacement fee does not apply when we replace a card upon its expiration.

                                Rush Replacement ATM or Debit        $15.00 per card             Fee for each requested rush delivery of a card or other debit access device.
                                Card Fee                                                         The Replacement ATM or Debit Card Fee may also apply and would be in addition to the rush
                                                                                                    delivery fee.

                                Non-Bank of America Teller           For each transaction, the   s Fee applies when you authorize another financial institution to use your card or card number
                                Withdrawal Fee                       greater of $5.00 OR 3%        to conduct a transaction (such as a withdrawal, transfer, or payment) and the other financial
                                                                     of the dollar amount of       institution processes the transaction as a cash disbursement.
                                                                     the transaction, up to a
                                                                     maximum of $10.00


                                International Transaction Fee        3% of the U.S. dollar       s Fee applies if you use your card to purchase goods or services in a foreign currency or in U.S.
                                                                     amount of the transaction     dollars with a foreign merchant (a “Foreign Transaction”). Foreign Transactions include internet
                                                                                                   transactions made in the U.S. but with a merchant who processes the transaction in a foreign
                                                                                                   country.
                                                                                                 s Fee also applies if you use your card to obtain foreign currency from an ATM. Visa® or
                                                                                                   MasterCard® converts the transaction into a U.S. dollar amount, and the International
                                                                                                   Transaction Fee applies to that converted U.S. dollar amount. ATM fees may also apply to ATM
                                                                                                   transactions. See ATM Fees section below.
                                                                                                 s See disclosure information that accompanied your card for more information about this fee.

 ATM Fees                       Withdrawals, deposits, transfers,    No ATM fee                  Deposits and payments may not be available at some ATMs. Transaction fees may apply to
 Bank of America                payments and balance inquiries at                                  some accounts. See account descriptions in this schedule.
 ATM — an ATM that              a Bank of America ATM
 prominently displays
 the Bank of America            Non-Bank of America ATM Fee for:     $2.50 each                  When you use a non-Bank of America ATM, you may also be charged a fee by the ATM
 name and logo on the           Withdrawals, transfers and balance                                 operator or any network used and you may be charged a fee for a balance inquiry even if
 ATM                            inquiries at a non-Bank of America                                 you do not complete a funds transfer.
                                ATM in the U.S.                                                  The non-Bank of America ATM fees do not apply at some ATMs located outside the United
                                                                                                   States. Call us before you travel internationally for current information about banks
 Non-Bank of America                                                                               participating in the program.
 ATM — an ATM                   Non-Bank of America ATM Fee for:     $5.00 each
                                                                                                 See the disclosure information that accompanied your card for other fees that may apply.
 that does not                  Withdrawals, transfers and balance
                                                                                                 Non-Bank of America ATM fees are in addition to other account fees that may apply to the
 prominently display the        inquiries at a non-Bank of America
                                                                                                   transaction, such as a Withdrawal Limit Fee for savings.
 Bank of America name           ATM in a foreign country
 and logo on the ATM




 Please also review the Deposit Agreement and Disclosures.                                                                                                                                   Page 3
                                                                                                                                                                                           05/2016
                                                   Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 24 of 27
Other Account Fees and Services continued

 Fee Category              Fee Name/Description              Fee Amount                           Other Important Information About This Fee

 Copies                    Deposit Slips and other Credit    No fee for the first two copies of   s This fee does not apply to accounts opened in Massachusetts and New Hampshire.
                           Items                             each request. After two copies,      s You can avoid the fee by viewing and printing your available Deposit Slips and other Credit
                                                             there is a $3.00 fee for each          Items, instead of ordering the copy from us. For information about what Deposit Slips and
                                                             copy up to a maximum of                other Credit Items are available in Online Banking, please review the Activity tab.
                                                             $75.00 per request.

                           Statement Copy Fee                $5.00 per copy                       s You can avoid the fee by viewing and printing your available statements in Online Banking,
                                                                                                    instead of ordering the copy from us. For information about what statements are available
                                                                                                    in Online Banking, please review the Statements and Documents tab.
                                                                                                  s This fee does not apply to your monthly statement delivery. It only applies when you request
                                                                                                    copies of your statements.

 Miscellaneous            Deposit Ticket Orders              Fee varies                           We may change the fees for deposit ticket orders at any time. Visit a financial center or call
                                                                                                    us at the number on your statement for current fees.

                          Deposited Item Returned or         $12.00 each domestic item            We charge this fee each time an item that we either cashed for you or accepted for deposit to
                          Cashed Item Returned Fee           $15.00 each foreign item               your account is returned to us unpaid.
                          (Returned Item Chargeback Fee)

                          Legal Process Fee                  $125.00 each occurrence              s Fee applies to each legal order or process that directs us to freeze, attach or withhold funds
                                                             (or such other rate as may be          or other property, such as an attachment, levy or garnishment.
                                                             set by law)

                          Stop Payment Fee                   $30.00 each request                  There is no charge to place a stop payment on a recurring debit card transaction.

                          Wire Transfers and Drafts,         Fee varies                           We may change the fees for wire transfers and drafts at any time. Visit a financial center or
                          Incoming or Outgoing                                                      call us at the number on your statement for current fees.
                          (U.S. or International)                                                 For an international wire transfer, other financial institutions involved in the wire transfer may
                                                                                                    also charge fees and deduct their fees from the amount of the wire transfer.




 Please also review the Deposit Agreement and Disclosures.                                                                                                                                       Page 4
                                                                                                                                                                                               05/2016
                                             Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 25 of 27

Other Important Account Information for
SafeBalance Banking
This section covers some of the features and services that may apply to your account        What overdraft setting is applied to the SafeBalance Banking account?
and amends certain sections of the Deposit Agreement and Disclosures.                       We automatically apply our Decline All transactions overdraft setting to your
                                                                                            SafeBalance Banking account. With the Decline All transactions overdraft setting, we
How does the Deposit Agreement and Disclosures apply to my SafeBalance                      do not authorize or pay any transaction unless we determine that at the time of the
Banking account?                                                                            transaction you appear to have enough available funds in your account to cover the
In addition to the terms in this schedule of fees, the terms in the Deposit Agreement       transaction. This means that we will decline or return these transactions unpaid. You
and Disclosures, the signature card for your account and the other account opening          may be assessed a fee by the merchant if this happens.
documents govern your account and are part of the binding contract between you and
us for your account. Please read these documents carefully. Certain sections of the         What happens if a merchant wants to use my account number and routing
Deposit Agreement and Disclosures that are changed are noted in this section and in the     number for a payment?
Overview.                                                                                   Be careful when you give out your account number and routing number to an originator
                                                                                            that you authorize to process debits from your account. At times, an originator may
NOTE: The following two questions amend the “Insufficient Funds – Overdrafts and            process such a payment as a check and submit it to us instead of an ACH (Automated
Returned Items” section of the Deposit Agreement and Disclosures. That section is           Clearing House) transaction. Those checks will be rejected and not paid. You may be
deleted and replaced with the information in these two questions.                           charged a fee by the originator if this happens. If you give anyone your account number
                                                                                            and routing number, make sure it is for an ACH transaction only. You may want to
My account is overdrawn. I thought I could not overdraft my SafeBalance
                                                                                            ask if the merchant can use your debit card number instead. Please see the Deposit
Banking account?                                                                            Agreement and Disclosures for more details about ACH transactions.
While we attempt to limit overdrafts on your SafeBalance Banking account, at times
overdrafts still occur. When we determine that you do not have enough available funds       How do I pay my bills if I don’t have checks? What if I need to write a check?
in your account to cover an item, then we consider the item to be an insufficient funds     You can pay bills using our Online and Mobile Bill Pay service or transfers, your
item. Without notice to you, we may overdraw your account (an overdraft item) or we         debit card, cash, or by making electronic payments. If you find that you need to write
decline or return the insufficient funds item without payment (a returned item). We         checks on a regular basis and these alternatives do not work for you, you may need a
will not charge you an Overdraft or NSF: Returned Item Fee or an Extended Overdrawn         traditional checking account that offers check-writing capability. Cashier’s checks are
Balance Charge if this happens. However, you may be assessed a fee by the merchant.         also available for a fee in our financial centers.
If we overdraw your account, you agree to repay us immediately, without notice or
demand from us. We ordinarily use deposits you or others make to your account to pay        What happens if my employer asks for a voided check for direct deposit?
overdrafts, fees and other amounts you owe us.
                                                                                            Since the SafeBalance Banking account does not include checks, you cannot provide
Sometimes funds in your account are not available to cover your items. When we              a voided check. You can provide the account number and routing number and indicate
determine that funds in your account are subject to a hold, dispute, or legal process,      that it is a checking account so that your employer can set up a direct deposit to your
then these funds are not available to cover your items. We usually make this                account. Or, you can complete the printable enrollment form in Online Banking. You can
determination once at the end of the day when we process items. Examples of holds           also ask us for a direct deposit enrollment form that you can provide to your employer.
include deposit holds, holds related to cash withdrawals, and authorization holds we
place on the account for debit card transactions. We may also treat as an insufficient      How does Online and Mobile Bill Pay work with the SafeBalance Banking
funds item each fee that creates an overdraft and each deposited item returned to us        account?
unpaid that creates an overdraft.
                                                                                            SafeBalance Banking accounts have different Bill Pay features than traditional checking
Here is an example of how your account might still become overdrawn. You use your           accounts. When you use Online and Mobile Bill Pay with your SafeBalance Banking
debit card to pay for your meal at a restaurant. The restaurant asks us to authorize        account, payments will be withdrawn from your account before delivery to the payee.
the transaction for the amount of the meal. We authorize the transaction because we         The date that payments will be withdrawn from your account and the delivery date of
determine you have enough available funds in your account at this time. However, if you     the payments will be shown in Online Bill Pay. If there are not enough funds in your
decide to use your debit card to leave a tip and add the amount of the tip to the cost of   account when we attempt to withdraw the payment amount, the payment will not be
the meal, that will increase the total amount of the transaction. When the transaction      sent. Please refer to the Online Banking Service Agreement for more details on how Bill
is processed that night, you may not have enough funds in your account to cover the         Pay works for SafeBalance Banking accounts.
increased amount of the transaction and it will overdraw your account. This means,
unless you promptly transfer or deposit enough available funds, when we receive the
debit card transaction, it will overdraw your account. However, you will not be charged
an overdraft fee by the Bank.                                                                                                                                             (continued)

                                                                                                                                                                               Page 5
                                                                                                                                                                             05/2016
                                             Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 26 of 27

Other Important Account Information for
SafeBalance Banking continued
What happens if I want a different account instead of my SafeBalance Banking               What happens if I have to choose between “Checking” and “Savings” to start a
account?                                                                                   transaction?
To change to a different account type, you must open a new checking account. If you        Please choose “Checking” if you are trying to access your SafeBalance Banking
choose to open a new checking account, you will be assigned a new account number.          account. While the SafeBalance Banking account does not have paper checks, choosing
This will impact any situation where you use your account number, such as any direct       this option will allow you to access the funds in your SafeBalance Banking account if
deposits to or automatic withdrawals from your account. You will need to provide the       you are at an ATM or need to complete a deposit slip.
updated account number to any third parties that you gave the original account number
to for payments or direct deposits. You can close your SafeBalance Banking account         Can I combine my SafeBalance Banking account statement with my other
but keep in mind any payments that may be outstanding; these payments may be               deposit account statements?
rejected. Please look closely at the terms and conditions of your new account since        No, combined statements are not available with the SafeBalance Banking account. The
important features such as fees and overdrafts will change.                                “Combined Statements” section of the Deposit Agreement and Disclosures is amended
If you use our Online and Mobile Bill Pay service, payments will be made differently.      accordingly.
Please see the Online Banking Service Agreement for more details.
                                                                                           What does it mean to link accounts for pricing?
What happens if I want a SafeBalance Banking account instead of my current                 Some of Bank of America’s accounts can be linked for pricing. However, the
account?                                                                                   SafeBalance Banking account cannot be linked to any other account for pricing
You must open a new SafeBalance Banking account. If you choose to do this you will be      purposes. If you have another account with Bank of America, like a CD or savings
assigned a new account number for your new SafeBalance Banking account. This will          account, you won’t be able to link it to the SafeBalance Banking account for pricing
impact any situation where you use your account number, such as any direct deposits        purposes. The “Combined Balance Service” and “Limits on Linking Accounts” sections
to or automatic withdrawals from your account. You will need to provide the updated        of the Deposit Agreement and Disclosures do not apply to the SafeBalance Banking
account number to any third parties you gave the original account number to for            account.
payments or direct deposits. You can close your existing account but keep in mind any
checks or other payments that may be outstanding.                                          What are paperless statements?
                                                                                           With the paperless statement option, you get your account statement electronically
Some other important things to know about SafeBalance Banking include:                     through Online Banking and you do not get a paper statement. You can enroll in
                                                                                           paperless statements at a financial center or through Online Banking. When you enroll
You cannot write paper checks with the SafeBalance Banking account. Please see the       at a financial center, you’ll need to log into Online Banking from your computer to
 account description on page 2 for more details and restrictions.                          confirm your choice.
You cannot use checks from your existing account with your SafeBalance Banking
 account and any outstanding checks will not be paid once the existing account is
 closed. This may result in fees assessed by merchants for returned items (“bounced
 check” fees).
                                                                                           Keep the Change® Savings Service
Overdrafts will typically not be paid on your new SafeBalance Banking account. If you    When you enroll in our Keep the Change savings service, we round up the amount
 do not have sufficient funds in your account to cover an item, the item will usually be   of any Bank of America debit card purchase made by you or a joint owner of your
 returned unpaid. You may be assessed a fee by a merchant if this happens. There are       SafeBalance Banking account to the next whole dollar amount, and transfer the amount
 circumstances when an overdraft will occur. Please see the other questions in this        in excess of the purchase price to your savings account.1
 section for more details on how that can happen.
                                                                                           We aggregate the round-up from purchases that post to your SafeBalance Banking
You will have a separate statement for your SafeBalance Banking account.                 account each business day and make a single transfer (the “Keep the Change” transfer)
If you use our Online and Mobile Bill Pay service with your new SafeBalance Banking      at the end of the business day. If on a business day you do not have sufficient available
  account, payments will be made differently. Please see “How does Online and              funds in your SafeBalance Banking account, or if any transaction has overdrawn your
  Mobile Bill Pay work with the SafeBalance Banking account” on page 5.                    checking account, we do not round-up purchases posted on that business day and we
                                                                                           cancel the Keep the Change transfer for that day.
Please review the product description on page 2 and this schedule of fees for more
information about the SafeBalance Banking account.



                                                                                                                                                                             Page 6
                                                                                                                                                                           05/2016
                                                Case 1:20-cv-00013-JPO Document 1-2 Filed 01/02/20 Page 27 of 27
If your debit card purchase is subsequently cancelled or reversed, the corresponding
Keep the Change transfer will remain in the savings account.1 We may cancel or modify
the Keep the Change service at any time.

1If your savings account enrolled in Keep the Change is converted to a checking
 account, Keep the Change transfers will continue to be made into that account. Should
 you have any questions on the Keep the Change program, please contact your nearest
 financial center.




Keep the Change® Patent No. US 8,301,530B2.




Notice for Maine Deposit Account Customers:
If you have a dispute with us regarding your deposit account, you may contact us and
attempt to resolve the problem directly. If you feel we failed to resolve the problem,
communicate the problem and the resolution you are seeking to:
                               Bureau of Financial Institutions
                                    36 State House Station
                                   Augusta, ME 04333-0036
To ﬁle a complaint electronically, you may contact the Bureau of Financial Institutions at the
following internet address: http://www.state.me.us/pfr/bkg/bkg_consumer.htm
The Bureau of Financial Institutions will acknowledge receipt of your complaint promptly
and investigate your claim. You will be informed of the results of the investigation.
When your complaint involves a federally-chartered ﬁnancial institution, such as
Bank of America, the Bureau of Financial Institutions will refer it to the appropriate federal
supervisory agency and inform you to whom it has been referred.

                                                                                                                     Page 7
                                                                                                                   05/2016
